ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--

Under Contract No. W9 l B4M-07-C-7l 67

APPEARANCE FOR THE APPELLANT:

APPEARANCES FOR THE GOVERNl\/[ENT:

ASBCA No. 60829

President

Raymond M. Saunders, Esq.
Army Chief 'I`rial Attomey

CPT Douglas A. Reisinger, JA
Trial Attomey

ORDER OF DISMISSAL

On September 7, 2017, the Board ordered appellant that, by September 22, 2017,
appellant show cause why the appeal should not be dismissed under Board Rule 17 for
appellant’s failure to respond to the govemment’s June 22, 2017, motion for summary
judgment Appellant failed to file anything in response to that September 7, 2017, order.
The appeal is dismissed with prejudice under Board Rule 17.

Dated: 30 October 2017

I concur

 

RICHARD SHACKLEFORD
Administrative Judge

Acting Chairman

Armed Services Board

of Contract Appeals

M,W

TIMoTHY P. MC " ’
Administrative Judge

Armed Services Board

of Contract Appeals

I concur

J. REID PROUTY
Administrative Judge
Vice Chairman

Armed Services Board
of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60829, Appeal o

_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals